Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on January 19, 2021 has been entered.
STATUS OF THE APPLICATION
This Non-Final Office action is responsive to the request for continued examination filed on January 19, 2021 (hereafter “Response”). 
Claims 1, 2, 4–7, 9, 10, 12–14, 16–20, and 22–25 are pending in the application. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on January 19, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has/have been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The Examiner objects to the specification for containing the following informalities. Appropriate correction is required.
In the last sentence of paragraph 96, the word “release” appears to be an incorrect spelling of “realize.” 
In the same sentence, the singular verb “is” disagrees with the plural noun “alerts.”
In paragraph 97, the term “navigational paths” is inconsistent with the terminology used in the claims and elsewhere in the disclosure. It should be changed to “navigation[[al]] paths.”
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4–7, 9, 10, 12–14, 16–20, and 22–25 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Claim 1
The written description fails to disclose a processor configured to identify, based on the organizational role of a user and relevance to the context of a selected object, “a navigation path interconnecting a plurality of screens including the first screen, a second screen, and at least one other screen” (emphasis added).
The plain reading of the above-quoted limitation is that the navigation path must interconnect all three (or more) of the first screen, second screen, and at least one other screen. The basis for the plain reading is the claim’s grammar: the “navigation path” is the subject of the quoted clause, and therefore, the verb “interconnecting” describes what the navigation path is doing to all three screens in the enumeration. The Applicant also confirms this interpretation on the Record. (See Response After Final Action p. 15 (Jul. 25, 2018) (arguing that even if the Fredette reference’s multi-tiered hierarchy were a navigation path interconnecting a plurality of screens, “Fredette does not disclose that this multi-tiered hierarchy interconnects a first screen, a second screen, and at least one other screen”) (emphasis added)); (Appeal Brief p. 24 (Dec. 11, 2018) (arguing any potential interconnection in Fredette’s multi-tiered hierarchy necessarily lacks a “third screen” in the interconnection)). The Patent Trial and Appeal Board also affirmed this interpretation, explaining that “Fredette, as pointed out by Appellant, does not disclose identifying a navigation path interconnecting at least three user interface screens.” Ex parte Jones, PTAB Appeal No. 2019-004559 at *15 (Jan. 1, 2021) (emphasis added).
However, the written description does not disclose identifying a navigation path interconnecting at least three user interface screens, either. At best, the disclosed invention only identifies a plurality of two-screen navigation paths, each individual navigation path interconnecting only two screens among the plurality of screens. Interconnecting two screens is not the same interconnecting three screens, much less 
Paragraph 21 discloses that “FIG. 13 is a diagram of example role-specific navigation paths” (as opposed to a single “path”) “between clusters of information.” Reading this passage together with FIG. 13, we see that the figure indeed depicts at least four navigation paths, each navigation path consisting of two screens (e.g., a navigation path from Process Displays to Control Modules, a second navigation path from Control Modules to Device List, a third navigation path from Device List to Equipment Status, and a fourth navigation path from Device List to Device Manuals). 
Paragraph 48 discloses that navigation paths can be based on a user’s role, but paragraph 48 also makes clear that each path determined by role-based processor 102 is a path between only two screens. For example, when both an instrument engineer and a configuration engineer view the same equipment status information screen, the role-based processor 102 knows that only instrument engineer would benefit from “directly navigating” to the equipment tracking screens, and thus only provides the “direct link” to the instrument engineer. A navigation path of three or more screens is not a “direct link” as disclosed; such a path necessarily involves a detour at the second screen.
Paragraph 96 (while referring to FIG. 13) discloses automatically suggesting “a transition to control modules, device list, device alerts, etc.” from the process visualization screen. Role-based processor 102 does this by providing “interactive controls”—again, much like the “paths” in paragraph 21, the “controls” here are plural—“for directly linking process display visualization to screens for displaying control modules, device lists, device alerts, etc.” (Spec. ¶ 96). Indeed, the purpose of providing these direct controls is “so that the user viewing process display visualization for the heat exchanger can immediately see which data is likely to be relevant to the current context.” (Spec ¶ 96). A navigation path of three or more 
Paragraph 97 discloses that the “navigational [sic] paths for transitions between screens of information and/or controls . . . are specific to users’ organizational roles,” but nothing in this paragraph describes a navigation path or a transition comprising three or more screens. If anything, the description of “transitions between screens of information and/or controls” merely re-invokes the two-screen meaning of “transitions” discussed earlier in paragraph 96.
Lastly, there is Original Claim 3 and Original Claim 15, each of which are part of the original disclosure. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); MPEP § 2163(I.)(B.) (“claims as filed in the original specification are part of the disclosure”). Both claims recite/disclose “a navigation path interconnecting a plurality of screens including the first screen and a second screen,” without any mention of a third screen. While it is true that “plurality” can mean any number greater than one, it is also true both original claims 3 and 15 fail to explicitly disclose a third screen, and moreover, “a first screen and a second screen” indeed constitutes a plurality.
Accordingly, claim 1 is rejected under 35 U.S.C. § 112, first paragraph or 35 U.S.C. § 112(a) for reciting new matter.
Claims 2, 4–7, 9, 10, 24, and 25
Any claim that depends from claim 1 is hereby rejected under 35 U.S.C. § 112 by virtue of inheriting the new matter of its parent claim identified above. See 35 U.S.C. § 112(d).
Claims 13 and 23
Claims 13 and 23 are rejected under 35 U.S.C. § 112 for reciting the same new matter that claim 1 recites, and for the same reasons as given above for claim 1.
Claims 14, 16–20, and 22
Any claim that depends from claim 13 is hereby rejected under 35 U.S.C. § 112 by virtue of inheriting the new matter of its parent claim identified above. See 35 U.S.C. § 112(d).
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	FREDETTE AND SINGH TEACH CLAIMS 1, 2, 5–7, 9, 10, 12–14, 17–20, AND 22–25.
Claim(s) 1, 2, 5–7, 9, 10, 12–14, 17–20 and 22–25 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication no. 2012/0198547 (“Fredette”) in view of U.S. Patent Application Publication no. U.S. Patent Application Publication no. 2010/0191554 (“Singh”).
Claim 1
Fredette teaches:
A system comprising:
“FIG. 8 is a block diagram that illustrates an example system 800 that can employ a multi-tier screen-folder structure associated with an application to facilitate controlling a control system (e.g., industrial control system) in accordance with various aspects and embodiments.” Fredette ¶ 82.

Within system 800, a terminal 806 comprises an “interface component 804 [that] provide one or more graphical user interfaces (GUIs), command line interfaces, and the like.” Fredette ¶ 85.
for accessing information in a process control system; and
“In an aspect, the terminal 806 also can be functionally coupled (e.g., communicatively coupled) with a server (not shown) that is part of a platform (factory, plant, oil rig, etc.) that includes the control system 808.” Fredette ¶ 84. Accordingly, “interface component 804 also can employ an application-control system interface component 810 that can include various adapters, connectors, controls, channels, ports, communication paths, etc., to facilitate connecting the terminal 806 to other components, devices, or systems, such as control system 808.” Fredette ¶ 84.
one or more processors configured to:
The terminal 806 also includes an enhanced screen organizer component (“ESOC”) 802, Fredette ¶ 82, the details of which are discussed in relation to “an example ESOC 1000” in FIG. 10. Fredette ¶ 98. Inter alia, “the ESOC 1000 can comprise a processor component 1024 that can operate in conjunction with the other components (e.g., design-time controller component 1002, run-time controller component 1004, screen generator component 1006, etc.) of the ESOC 1000 to facilitate performing the various functions of the ESOC 1000.” Fredette ¶ 106. 
Since the present claim is drafted in a manner that jumps between the structures of the claimed system and processes performed by the claimed system, the present rejection will provide findings for both Fredette’s disclosed system 800 and the processes 1100–1600 performed by Fredette’s disclosed system 800 as appropriate. Those of ordinary skill in the art will understand that Fredette’s system 800 and methods 1100–1600 are all parts of the same embodiment. See Fredette ¶ 108 (“[i]n view of the example systems described above, example methods that can be 
establish a log-in session for a user;
“The security component 1016 can include an authenticator component 1018 that can be employed to authenticate or verify users attempting to access the terminal and/or application associated with the control system. The authenticator component 1018 can receive authentication credentials from a user via the interface component and can compare the received authentication credentials to stored valid authentication credentials to determine whether the received authentication credentials are valid and, if so . . . the user can be deemed authenticated.” Fredette ¶ 103.
determine 
“[W]hen the received authentication credentials are determined to be valid, the security component 1016 can identify a subset of access rights that can be granted to the user to access the terminal and/or application.” Fredette ¶ 104; see also ¶ 116 (“At 1402 [of method 1400], a subset of access rights can be granted to a user based at least in part on authentication credentials of the user”). “The access rights and associated subset of screens and folders can be based at least in part on the user, role (e.g., operator, supervisor, etc.) of the user in relation to the control system, user group to which the user belongs, etc.” Fredette ¶ 105.
receive, via the user interface, a selection of an object in the process control system;
“The user can access the subset screens and folders of the multi-tier design structure, but can be restricted from accessing other screens and folders that are not in the subset, in accordance with the access rights granted to the user.” Fredette ¶ 104; see also ¶¶ 75 and 115.
receive object information for the selected object in the process control system during the session, 

wherein the object represents a physical device operating in the process control system;
“[T]he equipment 818 of the control system 808 can comprise various components or devices (e.g., conveyer belt, material distributor, mixer, measurement component, extraction component, etc.) that can perform associated process(es) (e.g., industrial process(es), manufacturing process(es), measurement process(es) in a laboratory, infrastructure development process(es), such as oil and gas prospecting and extraction, etc.)” Fredette ¶ 92.
determine whether the object information, defining a subset of information available for the object, is qualifying information based on the organizational role of the user;
“When authentication is employed, in response to receiving proper authentication credentials, the user can be granted a subset of access rights in relation to the application or project associated with the control system, based at least in part on the authentication credentials presented, name of the user, role of the user, and/or user group with which the user is associated.” Fredette ¶ 54. 
display, via a first screen, the object information via the user interface when the object information is qualifying information, 
Thus, while accessing the terminal, “the user can access all or a portion of the desirably organized folders and screens, in accordance with the user’s access rights and multi-tier design structure of the screens and folders, to facilitate, for example, monitoring operation of the control system.” Fredette ¶ 54. “For instance, via the 
wherein the object information is not displayed via the user interface when the object information is not qualifying information, so that different subsets of the information for the object are displayed to two users having different respective organizational roles,
“It is to be appreciated and understood that, in accordance with various aspects and embodiments, with regard to items (e.g., screens, folders, controls, etc.), the term ‘access’ can mean that . . . only the items for which the user is granted access rights can be displayed on the display of the interface component 104, but other items for which the user does not have access rights are not displayed on the display.” Fredette ¶ 55.
the object information defining a context for retrieving further information related to the process control system;
The screens are defined to be part of a multi-tiered navigation context. “For example, the screen 500 (e.g., showing a specific portion of the control system) can be located in the Room B folder (e.g., because that specific portion is located in Room B), and the Room B folder can include another folder (e.g., product sample folder) that can contain one or more items (e.g., still another folder, screen 600) that can be a level further down in the hierarchy than the screen 500.” Fredette ¶ 76.
identify, based on the 
“At 1404, a set of folders and screens can be analyzed in relation to the subset of access rights granted. The folders and screens in the set can be organized in a desired arrangement in relation to each other in the multi-tier hierarchical structure . . . in accordance with access rights.” Fredette ¶ 116. 

“A screen can relate to or represent an overview (e.g., graphical illustration) of an entire control system or portion thereof, a particular process (e.g., mixing process, measuring process, etc.) or piece (e.g., piece of equipment, such as a conveyer belt) of the control system, parameter values relating to operations of the portion of the control system included in the screen, etc.” Fredette ¶ 50.
each of the clusters selected from a group including visualizations, business data, logic, health, knowledge, and I/O devices;
“FIG. 4 illustrates a diagram of an example screen 400 that can be an example dashboard screen associated with the application in accordance with an embodiment. FIG. 5 depicts a diagram of an example screen 500 relating to (e.g., representing) an example portion of a control system (e.g., a conveyer belt and associated product) in accordance with an embodiment. FIG. 6 illustrates a diagram of an example screen 600 relating to a particular piece of product (e.g., a sample of product (e.g., soda bottle) on the conveyer belt) associated with the example portion of the control system in accordance with an embodiment of the disclosed subject matter.” Fredette ¶ 71.
provide, in the first screen, a control for directly navigating to the second screen from the first screen, 
“At 1410, the subset of folders and screens can be presented. For example, the subset of folders and screens, as organized in accordance with predefined organization criteria, can be presented to the user via a display of the interface component of a terminal.” Fredette ¶ 117. 
For example, a first screen 300 can be presented to the user, as shown in FIG. 3. “The screen 300 (e.g., main menu) can provide the user with certain information, such as, for example, high-level status information relating to different functions or processes (e.g., blending, rapid mix, filling, labeling machine, packaging) of the 
wherein the control is not provided to users with organization roles other the determined organization role of the user;
As explained above, “with regard to items (e.g., screens, folders, controls, etc.), the term ‘access’ can mean that . . . only the items for which the user is granted access rights can be displayed on the display of the interface component 104, but other items for which the user does not have access rights are not displayed on the display.” Fredette ¶ 55.
and transition to the second screen in response to the user activating the control.
Thus, continuing with the example in FIG. 3, “if the user desires to access another screen, such as a dashboard screen (e.g., screen 400), the user can select (e.g., via touch screen, keyboard, mouse, voice, etc.) the production dashboard control 302 displayed on the interface component 104 to access the dashboard screen,” and then “[i]n response to selection of the dashboard screen (e.g., selection of a dashboard screen control), the dashboard screen (e.g., 400) can be accessed and displayed on the display screen of the interface component 104 on the terminal so it can be perceived by the user, wherein, for example, the dashboard screen can include parameter values, status indicators, or other information that can provide the user with other information (e.g., production data, order information, line speed, production by shift, etc.) relating to various part of the control system.” Fredette ¶ 74.
It has been held that Fredette does not explicitly disclose instructions to “determine an organizational role of the user,” or to “identify, based on the organizational role and relevance to the context, a navigation path interconnecting a plurality of screens including the first screen, a second screen, and at least one other screen.”

establish a log-in session for a user; 
“In step 301, the agent using the computing device 201 performs a login.” Singh ¶ 31.
determine an organizational role of the user, wherein the organizational role includes a set of responsibilities and privileges within an organization associated with the process control system;
Performing the login at step 301 “trigger[s] the determination of the group to which the agent (step 303) belongs. This determination requires obtain information from the user profile database 203. For example, the information can include a group identifier, a role identifier (e.g., sales agent, sales administrator, order implementer, etc.) characterizing that particular user, which in this example is a sales agent, as well as other identification information.” Singh ¶ 31. As will be discussed in greater detail below, “the presentation subsystem 121 can prohibit a user from viewing restricted data as per the role of the user.” Singh ¶ 27.
receive object information, 
In addition to determining the role information, any number of additional parameters may be employed, e.g., “another parameter for further granularity could be the sales channel of the agent.” Singh ¶ 32.
the object information defining a context for retrieving further information related to the process control system;
“For instance, many enterprises allow individuals external to the organization to gain access to the enterprise's sales and marketing data, but may desire to make further limitations,” based on the sales channel. Singh ¶ 32.
identify, based on the organizational role and relevance to the context, a navigation path interconnecting a plurality of screens

Furthermore, in addition to this role-based restriction of navigation buttons, the presentation subsystem may take the sales channel parameter into account, e.g., “a sales representative at a non-affiliated sales representative organization may be restricted from seeing data intended for internal personnel only (e.g., pricing discussions).” Singh ¶ 32.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to refine Fredette’s privilege-based access to screens in a process control system by copying Singh’s technique of assigning roles to users, determining their roles, and identifying a navigational path from the presentation interface to reports and applications based on the user’s role. One would have been motivated to copy Singh’s role-based technique when implementing Fredette’s known system because a role-based user interface enables programmers to define user interfaces for a large groups of users en masse (i.e., for all of the users in the same role), thereby avoiding “a heavy development cost and perhaps even greater cost to maintain customization of these interfaces” on an individual-user basis. Singh ¶ 2.
Claim 2
Fredette, as combined with Singh, teaches the system of claim 1, wherein the one or more processors are configured to: 
generate a plurality of role-specific layers, each including a different collection of information from a plurality of sources; and select one of the plurality of role-specific layers based on the organizational role of the user, 
“For instance, it can be desirable for an operator who monitors and operates a particular portion of a control system to have one particular screen (e.g., screen representing that particular portion of the control system) as a home screen, and for the supervisor who monitors a larger portion of the control system to have a different screen (e.g., screen representing the entire or a larger portion of the control system) as a home screen. As such, the designer, or other user (e.g., operator, supervisor), can select a particular screen as a home screen (e.g., when in accordance with granted access rights). During run time, the home screen of the user of the terminal typically can be a screen first presented to the user in a display screen of the interface component 104 at the terminal (e.g., via a human-machine interface (HMI)) when authenticated to be granted access the terminal.” Fredette ¶ 51.
Claim 5
Fredette, as combined with Singh, teaches the system of claim 1, wherein the one or more processors are configured to 
determine whether the object information is qualifying information by comparing the organizational role to a list that includes respective qualifying information for each of a plurality of organizational roles. 
“[I]n response to receiving proper authentication credentials, the user can be granted a subset of access rights in relation to the application or project associated with the control system, based at least in part on the authentication credentials presented, name of the user, role of the user, and/or user group with which the user is associated.” Fredette ¶ 54. Thus, while accessing the terminal, “the user can access all or a portion of the desirably organized folders and screens, in accordance with the user’s access rights.” Fredette ¶ 54.
Claim 6
Fredette teaches the system of claim 1, but does not appear to explicitly disclose whether or not the one or more processors are configured to determine whether the object information is qualifying information by comparing the organizational role of the user to a geographical span of control. 
Singh, however, teaches a processor configured to 
determine whether the object information is qualifying information by comparing the organizational role of the user to a geographical span of control. 
According to the Applicant’s written description, the term “span of control” refers to “all the tasks that a user can perform,” which “may be geographically assigned.” (Spec. ¶ 66). Likewise, Singh discloses that the data retrieved in step 303 “the associated region, division, etc., of coverage” for the current user. Singh ¶ 31. This information is then cross referenced with the data security rules discussed in step 311, such that “a regional sales manager may be able to see the sales orders of all sales representatives in his or her region.” Singh ¶ 31.
Fredette and Singh are analogous art, as both references concern graphical user interfaces that retrieve and format data from a system on the basis of a user’s privileges within that system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Fredette’s processor to “determine whether the object information is qualifying information by comparing the organizational role of the user to a geographical span of control,” as taught in Singh. One would have been motivated to combine Singh with Fredette based on “a need for timely and efficiently presenting relevant information to users in processing business transactions,” or for that matter, in any enterprise setting. Singh ¶ 3.
Claim 7
Fredette teaches the system of claim 1, but does not appear to explicitly disclose whether or not its one or more processors are configured to determine whether the object information is qualifying information by comparing the See Fredette ¶ 51.
Moreover, Singh teaches one or more processors are configured to 
determine whether the object information is qualifying information by comparing the organizational role of the user to a context-based span of control.
According to the Applicant’s written description, the term “span of control” refers to “all the tasks that a user can perform,” and “may be object-based (e.g., limited to certain objects or facets of information regarding the object).” (Spec. ¶ 66). When “context-based,” the span of control may, as an example, “limit the object information displayed to the user by checking whether the object information is privileged or proprietary information.” (Spec. ¶ 66). Likewise, Singh discloses that the role(s) to which a user may be assigned correspond(s) to a “level” describing the user’s task responsibilities. For instance, “the lowest level sales representative may only be able to see his or her sales orders to date this year.” Singh ¶ 31 (contrast with the example cited in the previous claim, where the regional manager has access to data based on his region). Moreover, “another parameter for further granularity could be the sales channel of the agent . . . . Thus, for example, a sales representative at a non-affiliated sales representative organization may be restricted from seeing data intended for internal personnel only (e.g., pricing discussions).” Singh ¶ 32.
Fredette and Singh are analogous art, as both references concern graphical user interfaces that retrieve and format data from a system on the basis of a user’s privileges within that system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Fredette’s processor to “determine whether the object information is qualifying information by comparing the organizational role of the user to a context-based span of control,” as taught in Singh. One would have been motivated to combine Singh with Fredette based on “a need for timely and efficiently presenting relevant information to users in 
Claim 9
Fredette, as combined with Singh, teaches the system of claim 1, wherein the one or more processors are configured to 
arrange the qualifying information based on the organizational role of the user. 
“At 1404, a set of folders and screens can be analyzed in relation to the subset of access rights granted. The folders and screens in the set can be organized in a desired arrangement in relation to each other in the multi-tier hierarchical structure . . . in accordance with access rights.” Fredette ¶ 116. 
Claim 10
Fredette, as combined with Singh, teaches the system of claim 1, 
wherein the object is a controller, and wherein the object information corresponds to a number modules currently configured for the controller. 
“A screen can relate to or represent an overview (e.g., graphical illustration) of an entire control system or portion thereof . . . or piece (e.g., piece of equipment, such as a conveyer belt) of the control system, parameter values relating to operations of the portion of the control system included in the screen, etc.” Fredette ¶ 50.
Claim 12
Fredette, as combined with Singh, teaches the system of claim 1, wherein the processor is to 
display the object information based on a custom visualization.
 “At design time, a designer employs the ESOC to select and organize one or more screens for a project relating to a control system, create and organize screen folders that can contain desired folders or screens in a hierarchical fashion, select a 
Claims 13 and 14
Claims 13 and 14 recite a method comprising substantially the same steps as those performed by the systems of respective claims 1 and 2, and are therefore likewise rejected.
Claim 17
Fredette, as combined with Singh, teaches the method of claim 13, wherein determining whether the object information is qualifying information further comprises 
comparing a user role permission to a permission level for a task.
“The access rights and associated subset of screens and folders can be based at least in part on the user, role (e.g., operator, supervisor, etc.) of the user in relation to the control system, user group to which the user belongs, etc.” Fredette ¶ 105.
Similarly, Singh explicitly provides an overlapping teaching in steps 311–313 where, for a given task of downloading and populating a presentation interface with data, “data security rules can be obtained and applied, per step 311, based on the grouping [i.e., the role].” Singh ¶ 34. “As described previously, such rules serve to limit access to data depending on the role and level of the user within the organization (or external to the organization, if such access is provided). In step 313, the presentation interface is populated with the retrieved sales information according to the data security rules.” Singh ¶ 34.
Claims 18–20 and 22
Claims 18–20 and 22 recite a method comprising substantially the same steps as those performed by the systems of respective claims 5–7 and 9, and are therefore likewise rejected on the same ground and based on the same findings.
Claim 23
Claim 23 is directed to a computer readable medium storing substantially the same instructions that cause the system of claim 1 to perform its respective functions, and therefore, claim 23 is rejected for the same reasons as claim 1.
Claim 24
Fredette, as combined with Singh, teaches the system of claim 1, wherein the one or more processors are configured to:
select, based on the determined organizational role of the user, one of an asset-centric or a logic-centric presentation of a hierarchical menu of items for an area of the process control system; and
A screen can include “objects representing items (e.g., pieces of equipment in the control system, pieces generated using the control system, etc.),” or alternatively, “an overview (e.g., graphical illustration) of an entire control system or portion thereof, [or a] particular process (e.g., mixing process, measuring process, etc.).” Fredette ¶ 50. “For instance, it can be desirable for an operator who monitors and operates a particular portion of a control system to have one particular screen (e.g., screen representing that particular portion of the control system) as a home screen, and for the supervisor who monitors a larger portion of the control system to have a different screen (e.g., screen representing the entire or a larger portion of the control system) as a home screen. As such, the designer, or other user (e.g., operator, supervisor), can select a particular screen as a home screen.” Fredette ¶ 51.
generate the hierarchical menu in accordance with the selected presentation.

Claim 25
Fredette, as combined with Singh, teaches the system of claim 24, wherein the one or more processors are configured to 
visually emphasize a portion of the hierarchical menu in accordance with the selected presentation.
In an embodiment, “the user can see all of the items on the display but the items for which the user is not granted access rights can be grayed out as displayed, while the items for which the user is granted access rights can be displayed more prominently than the grayed-out items.” Fredette ¶ 55.
II.	FREDETTE, SINGH, AND BRANDT TEACH CLAIMS 4 AND 16.
Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fredette and Singh as applied to claims 1 and 13 above, and further in view of U.S. Patent Application Publication no. 2014/0088776 A1 ("Brandt”).
Claim 4
Fredette teaches the system of claim 1, 
wherein the organizational role is selected from a list that includes (i) a production manager, (ii) a maintenance manager, 
“[A] screen(s) can be selected to be . . . a respective home screen relating to a particular user, group of users, or role (e.g., operator, supervisor, maintenance person, etc.) of a user for that application.” Fredette ¶ 51.

Brandt, however, teaches:
a list that includes (i) a production manager, (ii) a maintenance manager, (iii) a control system engineer, (iv) an electrical and instrument engineer, and (v) a control room operator.
“Examples of a user 190 can include, but are not limited to, a master controller, an energy management system, a homeowner, a consumer, a landlord, an electric distribution company, an electric transmission company, a public utility, a control room operator, a load management system, an engineer, an electrician, an instrumentation and controls technician, a mechanic, an operator, a consultant, a contractor, and a manufacturer's representative.” Brandt ¶ 29.
Claim 16
Claim 16 recites a method comprising substantially the same steps as those performed by the system of claim 4, and is therefore likewise rejected.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142